                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


CATHERINE YANG WANG ANDERSON,,


                      Plaintiff,                                  4:17CV3073


        vs.
                                                                    ORDER
THE STATE OF NEBRASKA, COUNTY OF
DOUGLAS, NEBRASKA DEPARTMENT OF
HEALTH    AND    HUMAN    SERVICES,
NEBRASKA FAMILIES COLLABORATIVE,
MARK GENTILE, BRENDA WHEELER,
CHAD A. MILLER, JENNIFER WHITE,
DEANNA "NINA&QUOT SHELLER, SARA
SMITH, EVAN WINANS, NICOLE PAUL,
ANNA RICHARDSON, DAVID NEWELL,
ANNE PETZEL, JENNIFER RICHEY, CARLA
HEATHERSHAW-RISKO,        PAPILLION
LAVISTA    COMMUNITY       SCHOOLS,
CHRISTIAN    HERITAGE    CHILDREN'S
HOME, JOHN DOES 1-15, DANIEL LITTLE,
PROJECT HARMONY, LISA A. JOHNSON,
SUZANNE HANEY, M.D.; and MELISSA
NANCE,,


                      Defendants.


       This matter is before the Court on Joshua Barber’s Motion to Withdraw as Counsel for
Plaintiff (Filing No. 573). Mr. Barber has advised that Plaintiff directed him to withdraw as
counsel and that Plaintiff was provided a copy of the Motion to Withdraw.       Under these
circumstances, the Motion to Withdraw will be granted.
       IT IS ORDERED:

       1.      The Motion to Withdraw as Counsel for Plaintiff (Filing No. 573) is granted.


       2.      Mr. Barber shall immediately serve a copy of this Order on Plaintiff and thereafter
file proof of service showing compliance with this Order, listing the names and addresses of the
persons to whom notice was sent. Mr. Barber will not be relieved of applicable duties to the Court,
Plaintiff, and opposing counsel until proof of service is filed.


       3.      Upon the filing of proof of service pursuant to Paragraph 2 of this Order, Plaintiff
will be deemed to be proceeding pro se, that is, without the assistance of counsel, unless substitute
counsel has entered a written appearance on her behalf. If substitute counsel has not entered a
written appearance, Plaintiff shall file a written notice with the Clerk of Court, notifying the Court
of Plaintiff’s current address and telephone number. Plaintiff shall do so within five (5) business
days of being served with this Order. Plaintiff may retain substitute counsel at any time. However,
until such time as substitute counsel enters a written appearance, Plaintiff shall comply with all
orders of this Court, the Federal Rules of Civil Procedure, and the Local Rules of Practice. Failure
to comply with these requirements may result in the imposition of sanctions, including payment
of costs and attorneys’ fees, and/or dismissal of this action. Upon Mr. Barber’s submission of
proof of service as described in Paragraph 2 of this Order, the Clerk of Court shall terminate his
appearance and terminate further notices to him in this case.


       Dated this 14th day of August, 2019.




                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge




                                                  2
